Title: To Thomas Jefferson from James Madison, 18 January 1800
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Richmond Jany. 18. 1800

Since my last the Senate have agreed to the Report—& the Resolutions, by 15 to 6. To the latter they made an amendt. to the definition of the portion of C.L. in force in the U.S. by inserting the words “by Congress” after the word “adopted,” in order to repel the misconstruction which led the minority to concur in that particular resolution as it passed the H. of D. The amendt. was agreed to by 82 to 40. The plan of a Genl. Ticket was so novel, that a great no. who wished it, shrunk from the vote, and others apprehending that their Constts. would be still more startled at it voted agst. it; so that it passed by a majority of 5 votes only. The event in the Senate is rather doubtful; tho’ it is expected to get thro’. As the avowed object of it is to give Virga. fair play, I think, if passed into a law, it will with proper explanations become popular. I expect to get away abt. the middle of the week. The assembly will rise perhaps at the end of it; tho’ possibly not so soon. I forgot to tell you that a renewed effort to raise the pay of the members to 3 drs. has succeeded; a measure wrong in principle, and which will be hurtful in its operation. I have desired Barnes to pay you a balance in his hands, out of which you will please to pay yourself the balance due to your Nailery. Adieu.
Yrs. Affey.

Js. M. Jr

